Ford, Judge:
Tbe suit listed above bas been submitted on a written stipulation reading as follows:
IT IS HEEEBY STIPULATED AND AGEEED by and between tbe attorneys for tbe parties hereto, subject to tbe approval of the Court:
That tbe item marked “A” and initialed J.J.F. by tbe Import Specialist John J. Flynn on tbe invoice covered by tbe protest involved herein, assessed with duty at the rate of 12% ad valorem under tbe provisions of ITEM 660.90, Tariff Schedules of tbe United States, as amended or modified, consist of non-electric, hydraulic marine motors; that it is claimed that tbe said imports are dutiable under Item 660.85, “other”, of tbe said Tariff Schedules of the United States as amended or modified, at tbe rate of 9% ad valorem.
IT IS FUETHEE STIPULATED AND AGEEED that tbe protest be submitted on this stipulation, tbe protest being limited to tbe item marked “A” as foresaid.
Accepting tbe foregoing stipulation of facts, we find and bold that the items of merchandise marked “A” and initialed on tbe invoice by tbe designated import specialist consist of non-electric, hydraulic marine motors. Therefore the claim in tbe protest that said merchandise is properly dutiable at tbe rate of 9 per centum ad valorem under the provisions of item 660.85, Tariff Schedules of tbe United States, as non-electric motors, other, is sustained.
Judgment will be entered accordingly.